United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
FEDERAL COMMUNICATIONS
COMMISSION (FCC), Oakdale, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0422
Issued: October 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2016 appellant, through counsel, filed a timely appeal from an October 22,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than one
percent permanent impairment to her left upper extremity, for which she received a schedule
award.3
FACTUAL HISTORY
On May 8, 2008 appellant, then a 49-year-old senior case manager, filed an occupational
disease claim (Form CA-2) alleging that her trigger finger condition was caused or aggravated by
excessive typing. OWCP accepted the claim for the condition of bilateral trigger finger and paid
appropriate compensation benefits. Appellant underwent right fourth trigger finger release on
the left hand on March 27, 2008 and on the right hand on April 24, 2008 performed by
Dr. Angela Mayeux-Hebert, her treating Board-certified orthopedic surgeon.
On July 2, 2012 counsel submitted a claim for compensation (Form CA-7) requesting
schedule award compensation.
In a July 8, 2011 report, Dr. M. Stephen Wilson, an orthopedic surgeon, noted appellant’s
history of injury and that she underwent fourth trigger finger release on the left hand on
March 27, 2008 and on the right hand on April 24, 2008. He reviewed her medical records and
presented examination findings of chronic changes in left and right ring fingers with pain,
weakness, and intermittent triggering. Dr. Wilson opined that appellant reached maximum
medical improvement (MMI). Utilizing the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment4 (A.M.A., Guides hereinafter), and citing to
tables and figures, he opined that she sustained six percent digit impairment or two percent hand
impairment or two percent upper extremity impairment to both the left and right extremities.
Under Table 15-2, Dr. Wilson found that appellant had class 1 triggering of the ring finger
requiring surgery with a default value of six percent digit impairment. Under Tables 15-7
through 15-9, grade modifiers were assessed as grade 1 for functional history, grade 1 for
physical examination, and nonapplicable for clinical studies. A net adjustment of 0 was found
under the net adjustment formula, (GMFH - CDX)(1-1) + (GMPE - CDX)(1-1) + (GMCS CDX) (N/A), which resulted in six percent impairment to the digit. Dr. Wilson opined that six
percent digit impairment was equivalent to two percent hand impairment or two percent upper
extremity impairment.
On October 20, 2014 an OWCP medical adviser reviewed the record, the statement of
accepted facts (SOAF) and Dr. Wilson’s July 8, 2011 impairment report. He agreed with
Dr. Wilson’s impairment calculations of six percent ring digit for the left and right, but indicated
under Table 15-12, page 421, six percent ring digit equaled one percent upper extremity
impairment, not two percent upper extremity impairment as indicated by Dr. Wilson. The
medical adviser noted that a review of the record indicated that, in a September 15, 2009 report,
3

Based on the evidence of record, the schedule award should have been issued for the right upper extremity, not
the left upper extremity. The Board will treat this as a typographical error on OWCP’s part.
4

A.M.A., Guides (6th ed. 2009).

2

Dr. Mayeux-Hebert indicated that “physical exam[ination] of the left hand shows that the scars
have healed to the point that I can[no]t find them. [Appellant] has no scarring in her palm. She
had no triggering. [Appellant’s] right hand also shows fair grip strength. She does have early
triggering of the right index finger.” The medical adviser opined that Dr. Mayeux-Hebert’s
examination of September 15, 2009 appeared to conflict with Dr. Wilson’s July 8, 2011
examination findings and recommended that appellant undergo a second opinion examination.
Based on the deficiencies noted by OWCP’s medical adviser, OWCP referred appellant
to Dr. Brett Rothaermel, Board-certified in physical medicine and rehabilitation, for a second
opinion impairment rating. In a December 11, 2014 report, Dr. Rothaermel noted the history of
injury, his review of the medical records and the SOAF, and presented examination findings. He
found full range of motion and strength throughout bilateral hands and upper extremities and
indicated that appellant had the normal ability to reach, push, pull, grasp, and perform fine and
gross motor movements. There was also normal muscle bulk and tone throughout the hands.
Dr. Rothaermel opined that she was at MMI. For the right upper extremity, he found diagnostic
classification of digital stenosing tenosynovitis under Table 15-2, page 392, was class 1 with
default value of six percent digit impairment. Under Tables 15-7 through 15-9, grade modifiers
were provided along with an explanation. A grade 2 modifier was provided for Functional
History (GMFH), a grade modifier 0 was provided for Physical Examination (GMPE), and grade
modifier 1 was provided for Clinical Studies (GMCS). A net adjustment of 0 was found under
the net adjustment formula, (GMFH - CDX)(2-1) + (GMPE - CDX)(0-1) + (GMCS - CDX)(1-1),
which resulted in six percent impairment to the right digit.
For the left upper extremity, Dr. Rothaermel found diagnostic classification of digital
stenosing tenosynovitis under Table 15-2, page 392, was class 1 with default value of six percent
digit impairment. Under Tables 15-7 through 15-9, grade modifiers were provided along with an
explanation. A grade modifier for GMFH was not applicable as it was utilized for the right
upper extremity, a grade modifier 0 was assigned for GMPE, and a grade modifier 1 was
assigned for GMCS. A net adjustment of -1 was found under the net adjustment formula,
(GMFH - CDX) (N/A) + (GMPE - CDX)(0-1) + (GMCS - CDX)(1-1), which resulted in five
percent digit impairment.
On February 20, 2015 an OWCP medical adviser reviewed Dr. Rothaermel’s
December 5, 2014 impairment report. He opined that appellant reached MMI on December 5,
2014, the date of Dr. Rothaermel’s evaluation. The medical adviser opined that Dr. Rothaermel
correctly applied the A.M.A., Guides to his impairment findings. He noted, in evaluating
Dr. Rothaermel’s report, that he inverted his findings for the left upper extremity and the right
upper extremity. The medical adviser also related that Dr. Rothaermel did not convert the digit
impairments to upper extremity impairment. Under Table 15-12, page 421, he converted the six
percent right digit impairment to one percent right upper extremity permanent impairment and
the five percent left digit impairment to zero percent left upper extremity permanent
impairment.5

5

The medical adviser mislabeled the left and right extremity findings.

3

By decision dated October 22, 2015, OWCP granted appellant a schedule award for one
percent left upper extremity.6 The award ran 3.12 weeks from December 5 to 26, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.7 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning (ICF), Disability, and Health.9
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. After the Class of Diagnosis (CDX) is determined for the diagnosed condition
(including identification of a default grade value), the net adjustment formula is applied using the
GMFH, GMPH, and GMCS.10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX).11 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.12
In the sixth edition, diagnosis-based impairment (DBI) is the primary method of
evaluation for the upper extremity. A grid listing relevant diagnoses is provided for each region
of the upper extremity: the digit region, the wrist region, the elbow region, and the shoulder
region. A regional impairment will be defined by class and grade. The class is determined first
by using the corresponding regional grid. The grade is initially assigned the default value for
that class. This value may be adjusted slightly using nonkey grade modifiers such as GMFH,
6

See supra note 3. The schedule award should have been issued for right upper extremity, not the left upper
extremity.
7

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

8

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010). Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013); id. at Part 3 -Claims, Schedule Awards Chapter 3.700, Exhibit 1 (January 2010).
9

A.M.A., Guides, supra note 4, section 1.3, The ICF: A Contemporary Model of Disablement.

10

Id. at 385-419.

11

Id. at 411.

12

Id. at 23-28.

4

GMPE, and GMCS.13 The sixth edition of the A.M.A., Guides also provides that, under certain
circumstances, range of motion may be selected as an alternative approach in rating impairment.
An impairment rating that is calculated using range of motion may not be combined with a DBI
and stands alone as a rating.14
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.15
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination.16 The implementing regulations state
that, if a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.17 In situations where there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationale and based upon
a proper factual background, must be given special weight.18
ANALYSIS
The Board finds that the weight of the medical evidence establishes that appellant has no
more than one percent permanent impairment of her right upper extremity. The Board further
finds that the case is not in posture as to the impairment of the left upper extremity due to a
conflict in the medical opinion evidence.
OWCP accepted that appellant sustained bilateral trigger finger (acquired) conditions.
Section 15.2 of the A.M.A., Guides provide that DBI is the primary method of evaluation for the
upper extremities.19 Table 15-2, Digit Regional Grid, is the appropriate table for use in finger
impairments.20
13

Id. at 387.

14

Id. at 390. The A.M.A., Guides explains that diagnoses in the grid that may be rated using range of motion are
followed by an asterisk.
15

See supra note 8 at Chapter 2.808.6 (February 2013).

16

R.C., Docket No. 12-437 (issued October 23, 2012).

17

20 C.F.R. § 10.321.

18

See supra note 15 at Chapter 2.808.11 (February 2013).

19

A.M.A., Guides 387-90.

20

Id. at 391-94.

5

In his July 8, 2011 report, Dr. Wilson presented examination findings of chronic changes
in left and right ring fingers with pain, weakness, and intermittent triggering. He indicated that
appellant reached MMI. Utilizing the sixth edition of the A.M.A., Guides,21 and citing to tables
and figures, Dr. Wilson also opined that appellant sustained impairment to both the right and left
upper extremities. Under Table 15-2, he found that appellant had class 1 triggering of the ring
finger requiring surgery with a default value of six percent digit impairment. Under Tables 15-7
through 15-9, grade modifiers were assessed as grade 1 for GMFH, grade 1 for GMPE, and
nonapplicable for GMCS. A net adjustment of 0 was found under the net adjustment formula,
(GMFH - CDX)(1-1) + (GMPE - CDX)(1-1) + (GMCS - CDX) (N/A), which resulted in six
percent impairment to the digit. An impairment rating for a given digit is converted to an
impairment rating for an upper extremity using Table 15-12 on pages 421 through 423.22 While
Dr. Wilson opined that six percent digit impairment was equivalent to two percent upper
extremity impairment, the Board notes that under Table 15-12, page 421, six percent digit
impairment equals one percent upper extremity impairment. Thus, he opined that appellant had
one percent right upper extremity impairment and one percent left upper extremity impairment.
The medical adviser reviewed Dr. Wilson’s opinion and agreed that appellant had one percent
right and one percent left upper extremity impairment. While he found Dr. Wilson’s 2011
physical examination findings conflicted with a 2009 examination of record, the earlier report is
stale and is therefore not a proper basis to discredit Dr. Wilson’s impairment report.23
In his December 11, 2014 report, Dr. Rothaermel reviewed appellant’s medical record,
the SOAF, and presented examination findings. He properly utilized Table 15-2 in his
impairment analysis. In accordance with Table 15-2, for a diagnosis of digital stenosing
tenosynovitis,24 appellant had class 1 impairment. For the right upper extremity, Dr. Rothaermel
found under Tables 15-7 through 15-9, a grade 2 modifier for GMFH, a grade 0 modifier for
GMPE, and grade 1 modifier for GMCS. A net adjustment of 0 was found under the net
adjustment formula, (GMFH - CDX)(2-1) + (GMPE - CDX)(0-1) + (GMCS - CDX) (1-1), which
resulted in six percent impairment to the right digit. For the left upper extremity, Dr. Rothaermel
found diagnostic classification of digital stenosing tenosynovitis under Table 15-2, page 392,
was class 1 impairment with default value of six percent digit impairment. Under Tables 15-7
through 15-9, he found a grade modifier for GMFH was not applicable as it was utilized for the
right upper extremity, a grade 0 modifier for GMPE, and a grade 1 modifier for GMCS. A net
adjustment of -1 was found under the net adjustment formula, (GMFH - CDX)(N/A) + (GMPE CDX)(0-1) + (GMCS - CDX) (1-1), which resulted in five percent digit impairment. An OWCP
medical adviser agreed with Dr. Rothaermel’s digit impairment calculations and, under Table 1512 converted the digit impairments to upper extremity impairments. For the right ring trigger
finger, six percent digit impairment converts to one percent right upper extremity impairment.
For the left ring finger, five percent digit impairment converts to zero percent left upper
extremity impairment.
21

A.M.A., Guides (6th ed. 2009).

22

Id. at 421-23, Table 15-12. See also R.P., Docket No. 14-0883 (issued August 7, 2014).

23

See A.A., Docket No. 15-0898 (issued July 28, 2015).

24

A.M.A., Guides 392.

6

With regard to the right upper extremity, the Board finds that Dr. Wilson, appellant’s
treating physician, and Dr. Rothaermel, an OWCP second opinion physician, both opined that
appellant had one percent right upper extremity impairment. There is no other medical evidence
of record to establish greater than the one percent right upper extremity permanent impairment,
for which she has received a schedule award.25
With regard to the left upper extremity, there exists an unresolved conflict as to whether
appellant established her entitlement to a schedule award between appellant’s treating physicians
and the physician who conducted the second opinion examination for OWCP. Dr. Wilson
opined that she had one percent left upper extremity impairment, while Dr. Rothaermel opined
that she had no left upper extremity impairment. The dispute between the physicians centers on
varying opinions relative to the use of grade modifiers for GMFH and GMPE in the permanent
impairment calculation. If there is disagreement between OWCP’s referral physician and
appellant’s physician, OWCP will appoint a third physician who shall make an examination.26
For a conflict to arise, the opposing physician’s viewpoints must be of virtually equal weight and
rationale.27 The Board finds that the opinion of Dr. Wilson is of equal weight as the opinion of
Dr. Rothaermel. Accordingly, there was an unresolved conflict in the medical evidence.
The Board finds that a conflict exists in the medical evidence with regard to the amount
of appellant’s impairment of her left upper extremity. The Board will remand the case for
referral to an impartial medical specialist for resolution of the conflict in the medical opinion
evidence. After such further development as OWCP deems necessary, it shall issue a de novo
decision.28
CONCLUSION
The Board finds that appellant has failed to establish more than one percent permanent
impairment of the right upper extremity. The Board further finds that this case is not in posture
for decision due to an unresolved conflict in the medical opinion evidence with regard to the left
upper extremity impairment.

25

See L.C., Docket No. 14-1892 (issued February 2, 2015); see also supra note 2.

26

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

27

Darlene R. Kennedy, 57 ECAB 414 (2006).

28

Due to the disposition of this case, appellant’s arguments on appeal will not be addressed.

7

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed as modified in part and set aside in part and the
case remanded for further consideration consistent with this opinion.
Issued: October 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

